     Case 19-50012            Doc 31   Filed 03/05/19       EOD 03/05/19 10:25:24   Pg 1 of 3



                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

IN RE:                                                  )
                                                        )
USA GYMNASTICS,                                         )      Case No. 18-09108-RLM-11
                                                        )
                               Debtor.                  )
____________________________________                    )
                                                        )
USA GYMNASTICS,                                         )
                                                        )
                 Plaintiff,                             )
                                                        )      Adversary No. 19-50012
v.                                                      )
                                                        )
ACE AMERICAN INSURANCE COMPANY                          )
f/k/a CIGNA INSURANCE COMPANY,                          )
GREAT AMERICAN ASSURANCE                                )
COMPANY, LIBERTY INSURANCE                              )
UNDERWRITERS INC., NATIONAL                             )
CASUALTY COMPANY, RSUI INDEMNITY                        )
COMPANY, TIG INSURANCE COMPANY,                         )
VIRGINIA SURETY COMPANY, INC. f/k/a                     )
COMBINED SPECIALTY INSURANCE                            )
COMPANY, WESTERN WORLD                                  )
INSURANCE COMPANY, ENDURANCE                            )
AMERICAN INSURANCE COMPANY,                             )
AMERICAN INTERNATIONAL GROUP,                           )
INC., AMERICAN HOME ASSURANCE                           )
COMPANY and DOE INSURERS,                               )
                                                        )
                 Defendants.                            )

      DEFENDANT, RSUI INDEMNITY COMPANY’S, NOTICE OF EXTENSION
            OF TIME TO RESPOND TO PLAINTIFF’S COMPLAINT

         Comes now Defendant, RSUI Indemnity Company (“RSUI”), by counsel, and pursuant to

Local Rule S.D. Ind. B-7006-1, gives notice of an initial extension of time within which to respond

to Plaintiff's Complaint for Breach of Insurance Policy and Declaratory Judgment of Coverage

(“Complaint”) as follows:

         1.      A response by RSUI to Plaintiff's Complaint would otherwise be due to be filed on

March 7, 2019.
    Case 19-50012         Doc 31    Filed 03/05/19     EOD 03/05/19 10:25:24         Pg 2 of 3



       2.        Plaintiff’s counsel, Tonya Bond, confirmed via email correspondence on March 4,

2019 that Plaintiff does not object to an initial extension of time of twenty-eight (28) days through

and including April 4, 2019 for RSUI to respond to Plaintiff's Complaint.

       3.        RSUI’s Response to Plaintiff's Complaint therefore shall be filed on or before

April 4, 2019.

                                              Respectfully submitted,



                                              /s/ Jeffrey B. Fecht
                                              Jeffrey B. Fecht
                                              Atty. No. 20875-29
                                              RILEY BENNETT EGLOFF LLP
                                              141 East Washington Street, Fourth Floor
                                              Indianapolis, IN 46204
                                              Phone: (317) 636-8000
                                              Fax: (317) 636-8027
                                              Email: jfecht@rbelaw.com

                                              Attorneys for Defendant,
                                              RSUI Indemnity Company




                                                 2
    Case 19-50012       Doc 31     Filed 03/05/19     EOD 03/05/19 10:25:24       Pg 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on 4th day of March, 2019, a copy of the foregoing Defendant, RSUI

Indemnity Company’s, Notice of Extension of Time to Respond to Plaintiff’s Complaint was filed

electronically. Notice of this filing will be sent to the following parties through the Court’s

Electronic Case Filing System. Parties may access this filing through the Court’s system.

       Steven Baldwin, sbaldwin@psrb.com, rmatthews@psrb.com

       Tonya J. Bond, tbond@psrb.com, jscobee@psrb.com

       George Calhoun, george@ifrahlaw.com

       Scott Patrick Fisher, sfisher@drewrysimmons.com, lgarrison@DSVlaw.com

       Gregory Michael Gotwald, ggotwald@psrb.com, scox@psrb.com

       Susan N. Gummow, sgummow@fgppr.com

       Kevin P. Kamraczewski, kevin@kevinklaw.com

       Ronald David Kent, ronald.kent@dentons.com

       Christopher Kozak, ckozak@psrb.com

       Robert Millner, robert.millner@dentons.com, ndil_ecf@dentons.com

       James P. Moloy, jmoloy@boselaw.com, dlingenfelter@boselaw.com,
       mwakefield@boselaw.com

       Igor Shleypak, ishleypak@fgppr.com, jfecteau@fgppr.com

       Susan Walker, susan.walker@dentons.com

       U.S. Trustee, ustpregion10.in.ecf@usdoj.gov



                                             /s/ Jeffrey B. Fecht
                                             Jeffrey B. Fecht




                                                3
